DETAILED ACTION

Response to Amendment
The Amendment filed 11/11/2021 has been entered. Claims 44, 46 and 52-63 remain pending in the application. Claim 1-43, 45, 47-51 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 were filed after the filing date of the application on 9/19/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
a first and a second opposite face each having one or more openings to one or more replaceable blade cavities in claims 44, 52 and 59;
to pivot about a pivot axis such that said first and said second face can be selected by a user in claims 44, 58 and 59;
one or more replaceable blade assemblies arrangement in claims 44, 52 and 59;
one or more ferrous members arrangement in claims 54 and 60;
a repulsive magnetic force arrangement in claims 57 and 63;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 44 is objected to because of the following informalities:  
Regarding claim 44, lines 13-14, “one or more replaceable blade assemblies having a plurality of razor blades comprising a plurality of razor blades” should be ““one or more replaceable blade assemblies having a plurality of razor blades”. Since “having a plurality of razor blades” and “comprising a plurality of razor blades” appear to be repeating the same limitation with different words.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 52-53, 56, 58-59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1).
Regarding claim 44, Cuisinier teaches a shaving device (see Figure 2) comprising: 
a handle (10);

a blade cartridge retention frame (20) coupled to said at least one arm and configured to pivot about a pivot axis (axis of 31), said blade cartridge retention frame comprising a first (21) and a second (other 21) opposite face (see Figure 1a), wherein said blade cartridge retention frame is coupled to said support member and configured to pivot about a pivot axis such that said first and said second faces can be selected by a user (see Figure 1a and 2); 
each face comprises a plurality of razor blades (23, see Figure 1a and 2).
Cuisinier fails to teach both faces each having one or more openings to one or more replaceable blade cavities; a frame magnet coupled to said blade cartridge retention frame; and one or more replaceable blade assemblies having a plurality of razor blades.
Phaedon teaches a single face razor blade cartridge retention frame including one or more openings (opening of 49) to one or more blade cavities (cavity of 49, see Figure 3c), one or more replaceable blade assemblies (61) having a plurality of razor blades (63) and a pin/holder system (50B and 65, see Figure 5) is used to connect the blade cartridge retention frame with the one or more replaceable blade assemblies.
It would have been obvious to one of ordinary skill in the art to modify the device of Cuisinier to have each face with fixed blades in the frame and change into a replaceable blade assemblies having a plurality of razor blades in each face cavity of the retention frame, as taught by Phaedon, in order to make the other parts of the razor device more robust and only replace replaceable blade assemblies (paragraph 0065 of Phaedon).
Hamilton teaches razor including a blade cartridge retention frame (5) and a replaceable blade assembly (6) and magnets (14/15) are used for connecting the replaceable blade assembly to the retention frame (see Figure 5).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a pin/holder system for connecting the replaceable blade assemblies to the retention frame, whereas Hamilton teaches using magnets for connecting the replaceable blade assemblies to the retention frame. Both modified Cuisinier and Hamilton teach a type of connection for the replaceable blade assembly and retention frame. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Hamilton are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the pin/holder connection, as taught by modified Cuisinier into the magnetic connection, as taught by Hamilton for the purpose of providing a connection.

Regarding claim 52, Cuisinier teaches a shaving device (see Figures 1a-2)comprising:
a handle (10);
a support member (arm of 30) disposed about a first end of said handle (see Figure 2), said support member comprising at least one arm extending outward from a yoke (see Figure 2);
a blade cartridge retention frame (20) coupled too said at least one arm and configured to pivot about a pivot axis (axis of 31), a first and a second opposite face (both 21, see Figure 2).
Cuisinier fails to teach said blade cartridge retention frame comprising one or more frame magnets, both faces each having one or more openings to one or more replaceable blade cavities, wherein said one or more replaceable blade cavities is configured to receive configured to receive one or more replaceable blade assemblies.
Phaedon teaches a single face razor blade cartridge retention frame including one or more openings (opening of 49) to one or more replaceable blade cavities (cavity of 49, see Figure 3c), one or more replaceable blade assemblies (61) having a plurality of razor blades (63) and a pin/holder system (50B and 65, see Figure 5) is used to connect the blade cartridge retention frame with the one or more replaceable blade assemblies.
It would have been obvious to one of ordinary skill in the art to modify the device of Cuisinier to have each face with fixed blades in the frame and change into a replaceable blade assemblies having a plurality of razor blades in each face cavity of the retention frame, as taught by Phaedon, in order to make the other parts of the razor device more robust and only replace replaceable blade assemblies (paragraph 0065 of Phaedon).
Hamilton teaches razor including a blade cartridge retention frame (5) and a replaceable blade assembly (6) and magnets (14/15) are used for connecting the replaceable blade assembly to the retention frame (see Figure 5).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a pin/holder system for connecting the replaceable blade assemblies to the retention frame, whereas Hamilton teaches using magnets for connecting the replaceable blade assemblies to the retention frame. Both modified Cuisinier and Hamilton teach a type of connection for the replaceable blade assembly and retention frame. Such modification will achieve the predictable 

Regarding claim 53, modified Cuisinier further teaches said one or more replaceable blade assemblies, said one or more replaceable blade assemblies comprising a plurality of razor blades (as modified in claim 52, see 63, Figure 3c of Phaedon).
Regarding claim 56, modified Cuisinier further teaches said magnetic force is an attractive magnetic force (as modified in claim 52, paragraph 0036 of Hamilton).
Regarding claim 58, modified Cuisinier further teaches said blade cartridge retention frame is coupled to said support member and configured to pivot about said pivot axis such that said first and said second faces can be selected by a user (via 24, see Figures 1a and 2, and paragraph 0023 of Cuisinier).
Regarding claim 59, Cuisinier teaches a shaving device comprising: 
a plurality of razor blades (23);
a handle (10);
a support member (arm of 30) disposed about a first end of said handle (see Figure 2);
a blade cartridge retention frame (20) comprising a first and a second opposite face (faces in 20);

Cuisinier fails to teach one or more replaceable blade assemblies having a plurality of razor blades; one or more frame magnets and both face each having one or more openings to one or more replaceable blade cavities, wherein said one or more replaceable blade cavities is configured to receive said one or more replaceable blade assemblies.
Phaedon teaches a single face razor blade cartridge retention frame including one or more openings (opening of 49) to one or more replaceable blade cavities (cavity of 49, see Figure 3c), one or more replaceable blade assemblies (61) having a plurality of razor blades (63) and a pin/holder system (50B and 65, see Figure 5) is used to connect the blade cartridge retention frame with the one or more replaceable blade assemblies.
It would have been obvious to one of ordinary skill in the art to modify the device of Cuisinier to have each face with fixed blades in the frame and change into a replaceable blade assemblies having a plurality of razor blades in each face cavity of the retention frame, as taught by Phaedon, in order to make the other parts of the razor device more robust and only replace replaceable blade assemblies (paragraph 0065 of Phaedon).
Hamilton teaches razor including a blade cartridge retention frame (5) and a replaceable blade assembly (6) and magnets (14/15) are used for connecting the replaceable blade assembly to the retention frame (see Figure 5).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a pin/holder system for connecting the replaceable blade assemblies to the retention frame, 
Regarding claim 61, modified Cuisinier further teaches said one or more replaceable blade assemblies comprises one or more blade assembly magnets (as modified in claim 59, magnet 14, see Figure 5 of Hamilton), and wherein said one or more frame magnets are configured to generate a magnetic force with said one or more blade assembly magnets to releasably secure said one or more replaceable blade assemblies to said blade cartridge retention frame (see Figure 5 of Hamilton).
Regarding claim 62, modified Cuisinier further teaches said magnetic force is an attractive magnetic force (as modified in claim 59, paragraph 0036 of Hamilton).

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1) and in further view of Royle (US 20100083505 A1).
Regarding claim 46, modified Cuisinier teaches all elements of the current invention as set forth in claim 44 stated above,
Modified Cuisinier fails to teach said replaceable blade assembly and said blade cartridge retention frame are magnetically biased towards an initial starting position.
Royle teaches a razor device including a blade cartridge that is magnetically biased towards an initial starting position via magnets (22 and 24).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Cuisinier to add magnets on the support and the blade cartridge (which is the assembly of said replaceable blade assembly and said blade cartridge retention frame in modified Cuisinier), as taught by Royle, in order to rest the positon of the razor blade after usage (paragraph 0028 of Royle).

Claims 54 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1) and in further view of Griffin (US 20140116211 A1).
Regarding claim 54 and 60, modified Cuisinier further teaches said one or more replaceable blade assemblies comprises one or more blade magnets (as modified in claims 52 and 59, magnet 14, see Figure 5 of Hamilton), and wherein said one or more frame magnets are configured to be magnetically attracted towards said one or more blade magnet to releasably secure said one or more replaceable blade assemblies to said blade cartridge retention frame (see Figure 5 of Hamilton).

Griffin teaches a razor assembly using magnet (26) and ferrous member (50) for connecting the handle to the replacement cartridge (see Figure 2).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a magnet on magnet for connecting the replaceable blade assemblies to the retention frame, whereas Griffin teaches using magnet and ferrous member for connecting parts in a razor assembly. Both modified Cuisinier and Griffin teach a type of connection for parts in a razor assembly. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Griffin are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the magnet on magnet connection, as taught by modified Cuisinier into the magnet/ferrous member connection (replace the replaceable blade assembly magnet into a ferrous member), as taught by Griffin for the purpose of providing a connection.

Claims 57 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1) and in further view of Smith (US 8596090 B1).
Regarding claims 57 and 63, modified Cuisinier teaches said magnetic force is attractive magnetic force (paragraph 0036 of Hamilton).
Modified Cuisinier fails to teach a repulsive magnetic force.

Modified Cuisinier differs from the claimed device due to modified Cuisinier use an attractive magnetic connection for connecting the replaceable blade assemblies to the retention frame, whereas Smith teaches using repulsive magnetic connection for connecting parts. Both modified Cuisinier and Smith teach a type of connection for parts. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Smith are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the attractive magnetic connection, as taught by modified Cuisinier into the repulsive magnetic connection (alter the magnet arrangement into the magnet arrangement in Figure 2A of Smith), as taught by Griffin for the purpose of providing a connection.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 44, 46 and 52-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        11/19/20210